Citation Nr: 0619972	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for anxiety as 
secondary to service-connected interstitial fibrosis, for the 
purpose of accrued benefits. 

3.  Entitlement to service connection for cardiovascular 
disease as secondary to service-connected interstitial 
fibrosis, for the purpose of accrued benefits. 

4.  Entitlement to a compensable rating for interstitial 
fibrosis, for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961.  He died in April 2003.  The appellant is the veteran's 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for service 
connection for the cause of the veteran's death.  

In April 2006, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the claims file shows that in December 2001, the 
RO granted service connection for interstitial fibrosis due 
to asbestos exposure, and assigned a noncompensable (0 
percent) evaluation.  In November 2002, the veteran submitted 
a timely notice of disagreement on the issue of entitlement 
to an initial compensable evaluation, and a statement of the 
case was issued in February 2003.  In March 2003, a timely 
appeal (VA Form 9) was received from the veteran.  He died in 
April 2003.  

A review of the veteran's November 2002 notice of 
disagreement (NOD), and a "C&P (compensation and pension) 
exam request worksheet," dated in June 2003, indicates that 
the RO had interpreted the veteran's notice of disagreement 
to raise the issue of entitlement to secondary service 
connection for a heart condition.  Specifically, the 
worksheet shows that the RO was in the process of scheduling 
the veteran for an examination, to include an etiological 
opinion as to whether the veteran had "heart problems 
secondary to service-connected interstitial fibrosis due to 
asbestos exposure, claimed as arrhythmia."  The request was 
canceled in June 2003.  In the November 2002 NOD, the veteran 
had also raised a claim for service connection for anxiety as 
secondary to service-connected interstitial fibrosis.

The veteran's death certificate shows that the immediate 
cause of death is listed as myocardial infarction, (due to or 
as a consequence of) coronary artery disease.  

The appellant's claim for service connection for the cause of 
the veteran's death is primarily based on the theory that his 
myocardial infarction, and his coronary artery disease, were 
caused or aggravated by his service-connected interstitial 
fibrosis.  Inasmuch as the RO had scheduled the veteran for 
an examination to determine whether he had a heart condition 
secondary to his service-connected interstitial fibrosis, the 
Board finds that a remand is warranted in order to obtain an 
opinion on this issue.  

With regard to the accrued benefits claim, this claim was 
denied in the RO's January 2004 rating decision.  A review of 
the appellant's notice of disagreement, received in January 
2004, and an accompanying letter, shows that she repeatedly 
discussed the severity of the veteran's asbestosis and stated 
that he had anxiety and arrhythmia as a result of asbestosis.  
Under the circumstances, the Board finds that a timely notice 
of disagreement was received on the issue of entitlement to 
accrued benefits.  See 38 C.F.R. § 20.201 (2005); see also, 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's statutory 
duty to assist means that VA must liberally read all 
documents submitted to include all issues presented).  

However, the RO has not issued a statement of the case on the 
issue of entitlement to accrued benefits, and no appeal has 
been perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).     

Finally, on remand the RO should make arrangement to obtain 
the veteran's complete treatment records from Drs. Hanna and 
Johnson at Jordan Hospital, dated from September 2001 to 
April 2003.

Accordingly, the case is REMANDED for the following action:

1.  After providing the appellant an 
appropriate VCAA notice letter on the 
claim for accrued benefits, issue a 
statement of the case with regard to the 
issues of entitlement to service 
connection for an anxiety disorder as 
secondary to service-connected 
interstitial fibrosis, entitlement to 
service connection for cardiovascular 
disease as secondary to service-connected 
interstitial fibrosis, and entitlement to 
a compensable rating for interstitial 
fibrosis, for the purpose of accrued 
benefits.  The appellant should be 
informed of her appeal rights and of the 
actions necessary to perfect an appeal on 
these issues.

2.  Make arrangement to obtain the 
veteran's complete treatment records from 
Drs. Hanna and Johnson at Jordan Hospital, 
dated from September 2001 to April 2003.

3.  Arrange for the claims folder and a 
copy of this REMAND to be reviewed by a 
cardiologist.  The cardiologist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's cardiovascular 
disease was either caused or aggravated by 
his service-connected interstitial 
fibrosis.  Detailed reasons and bases for 
all opinions reached should be legibly 
recorded.

4.  Finally, readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



